Citation Nr: 0113501	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-07 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for premature loss of hair, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971, which included service in the Republic of 
Vietnam.
This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

This case was previously before the Board in August 2000, at 
which time the Board noted that the RO had certified the 
issue as whether new and material evidence had been submitted 
to reopen the claim.  However, the Board found that the 
veteran did not receive notice of the April 1994 decision by 
the RO in Indianapolis, Indiana, which denied the claim, and, 
thus, the decision was not final.  Accordingly, the Board 
remanded the claim for the RO to consider on a de novo basis, 
which the RO did in a December 2000 Supplemental Statement of 
the Case.  Therefore, the Board finds that the RO has 
substantially complied with the remand directives, and a new 
remand is not required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board's August 2000 decision also denied the veteran's 
claim of service connection for sebaceous cysts on the back 
and face as not well grounded.  However, section 7(b) of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), provides that claims denied 
as not well grounded which became final after July 14, 1999, 
may be readjudicated upon the request of the claimant or the 
Secretary's own motion.  General Counsel for VA held in a 
precedential opinion that the agency of original jurisdiction 
(i.e., the RO) should first readjudicate a claim under 
section 7(b) of the VCAA.  VAOPGCPREC 3-2001.  The precedent 
opinions of the VA General Counsel's Office are binding upon 
the Board.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).  
Accordingly, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. All reasonable development necessary for the present 
disposition of the instant case has been completed.

2.  The veteran served in the Republic of Vietnam while on 
active duty; premature loss of hair was not present during 
service or for many years thereafter; there is no medical 
evidence of a nexus between loss of hair and any incident of 
active service, to include alleged exposure to agent Orange; 
and premature loss of hair has not been associated with 
herbicide exposure under VA regulations, nor has the veteran 
submitted competent medical or scientific evidence to the 
contrary.


CONCLUSION OF LAW

Premature loss of hair was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's service medical records contain no 
complaints of or treatment for hair loss during active 
service, including his December 1970 expiration of term of 
service examination and concurrent Report of Medical History.  
In a January 1971 statement, the veteran reported that, to 
the best of his knowledge, there had been no change in his 
medical condition since his last separation examination.

The veteran made no mention of hair loss on VA Forms 21-526, 
Application for Compensation or Pension, which he submitted 
in March 1971 and November 1980.  However, on the November 
1980 VA Form 21-526, he claimed entitlement to service 
connection for residuals of Agent Orange exposure.

Later in November 1980, the veteran underwent a VA medical 
examination for possible exposure to toxic chemicals.  This 
examination contains no pertinent findings regarding hair 
loss.

Private medical records on file from Decatur Memorial 
Hospital for the period from August 1975 to March 1977 also 
contain no pertinent findings regarding hair loss.

In January 1991, the veteran submitted a new VA Form 21-526, 
in which he again claimed entitlement to service connection 
for residuals of Agent Orange exposure.  He first contended 
that he experienced hair loss as a result of herbicide 
exposure on an April 1991 Agent Orange Protocol Examination.  
Diagnoses following this examination included receding 
hairline (early age).  However, this examination contains no 
competent medical opinion which causally related the 
veteran's receding hairline to his active service, to include 
herbicide exposure therein.  In fact, correspondence was sent 
to the veteran in May 1991 from a VA staff physician that 
there was no evidence that the conditions diagnosed were 
related to "Agent Orange" exposure.

Service connection was subsequently denied for residuals of 
Agent Orange exposure, to include premature loss of hair, by 
an April 1994 rating decision.  However, as noted above, the 
record reflects that the veteran did not receive notification 
of this adverse decision.  Nevertheless, the veteran did not 
make any further mention of his hair loss claim until an 
April 1998 statement.

The veteran underwent a VA general medical examination in 
July 1998, but he made no complaints of hair loss at this 
examination.  No pertinent objective findings were made 
regarding hair loss.  In fact, following examination of the 
veteran, the examiner concluded that no significant physical 
problems were found at that time.

The evidence on file also includes medical evidence regarding 
the veteran's service-connected post-traumatic stress 
disorder (PTSD), to include various VA examination reports.  
However, these records contain no pertinent findings 
regarding the veteran's hair loss claim.

As noted above, the Board remanded the veteran's hair loss 
claim in August 2000 for the RO to consider the claim on a de 
novo basis.  In accord with the Board's remand directives, 
the RO sent correspondence to the veteran in September 2000 
regarding the evidence necessary to substantiate the claim.  
Specifically, the RO informed the veteran that he needed to 
submit medical evidence of a current disability and medical 
nexus evidence linking the disability to service.  

Nothing on file indicates that the veteran responded to the 
September 2000 correspondence.  

In the December 2000 Supplemental Statement of the Case, the 
RO denied service connection for hair loss as a result of 
herbicide exposure.  The RO stated that the available 
scientific and medical evidence did not support the 
conclusion that the condition at issue was associated with 
herbicide exposure, and that there was no basis in the 
available evidence of record to establish service connection 
for premature loss of hair.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), to be codified at 38 U.S.C.A. § 5103A.  
Further, the Secretary shall notify a claimant of the 
evidence necessary to substantiate a claim for benefits.  Id. 
to be codified at 38 U.S.C.A. § 5103.
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a veteran is not 
entitled to presumptive herbicide exposure solely on the 
basis of having served in the Republic of Vietnam.  The Court 
held that both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to a herbicide 
agent.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for premature loss of hair as a result of exposure 
to herbicides.

The Board acknowledges that the veteran had active service in 
the Republic of Vietnam, and may have been exposed to 
herbicides therein.  However, premature loss of hair is not 
one of the presumptive conditions associated with herbicide 
exposure under 38 C.F.R. § 3.309(e).  As noted above, the 
Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  Further, the veteran was requested by the 
September 2000 correspondence to submit competent medical 
evidence which related his hair loss to active service, and 
he did not do so.  In short, the veteran has submitted no 
evidence to refute VA's determination, as shown by 38 C.F.R. 
§ 3.309(e), that there is no scientific or medical evidence 
to link hair loss to herbicide exposure.  Therefore, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As an additional matter, the Board notes that the VCAA, which 
the President signed into law on November 9, 2000, redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  

As previously stated, VA has determined that there is no 
positive connection between any medical disability not listed 
at 38 C.F.R. § 3309(e) and herbicide exposure in the Republic 
of Vietnam.  The RO informed the veteran of this position, as 
well as the pertinent regulatory provisions regarding claims 
based on herbicide exposure, by the December 2000 
Supplemental Statement of the Case.  Moreover, the RO 
informed the veteran of the evidence necessary to 
substantiate his claim by the September 2000 correspondence, 
provided him with the opportunity to present such evidence, 
and he did not respond.  The Court has held that the duty to 
assist is not a "one-way street," and that if the veteran 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Although the 
September 2000 correspondence referred to the evidence 
necessary pursuant to the now defunct "well-grounded claim" 
standard, the Board notes that the veteran would still be 
required to submit or identify competent medical evidence 
relating his hair loss to service in order to substantiate 
his claim.  See Combee, supra.  Consequently, the Board finds 
that, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.  


ORDER

Entitlement to service connection for premature loss of hair, 
to include as due to exposure to herbicides, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

